                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHARLES D. LINDLEY                                                                     PLAINTIFF

v.                                Case No. 4:20-cv-00795-KGB

ALYZEN MEDICAL PHYSICS, INC.
And MARK DEWEESE                                                                   DEFENDANTS

                                    PROTECTIVE ORDER

       Before the Court is the parties’ joint motion for stipulated protective order (Dkt. No. 39).

For good cause shown, the Court enters the parties’ stipulated protective order. Pursuant to the

Court’s authority under Federal Rule of Civil Procedure 26(c), it is hereby ordered:

                      PURPOSES AND LIMITATIONS.

       Disclosure and discovery activity in this action are likely to involve the production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the parties hereby stipulate to and petition the Court to enter the following Stipulated

Protective Order. The parties acknowledge that this Stipulated Protective Order does not confer

blanket protections on all disclosures or responses to discovery and that the protection it affords

from public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the applicable legal principles. The parties further acknowledge, as

set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file

confidential information under seal. Confidential information may only be filed under seal

pursuant to a court order authorizing the sealing of the specific confidential information at issue.
               DEFINITIONS.

2.1.   Action: the instant action: Lindley v. Alyzen Medical Physics & Deweese, U.S.

       District Court, E.D. Ark., Case No. 4:20-cv-00795-KGB.

2.2.   Challenging Party: a Party or Non-Party that challenges the designation of

       information or items under this Stipulated Protective Order.

2.3.   “CONFIDENTIAL” Information or Items: information (regardless of how it is

       generated, stored or maintained) or tangible things that qualify for protection under

       Federal Rule of Civil Procedure 26(c).

2.4.   Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

       well as their support staff).

2.5.   Designating Party: a Party or Non-Party that designates information or items that

       it produces in disclosures or in responses to discovery as [“CONFIDENTIAL” /

       “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”.]

2.6.   Disclosure or Discovery Material: all items or information, regardless of the

       medium or manner in which it is generated, stored, or maintained (including, among

       other things, testimony, transcripts, and tangible things), that are produced or

       generated in disclosures or responses to discovery in this Action.

2.7.   Expert: a person with specialized knowledge or experience in a matter pertinent to

       the litigation who has been retained by a Party or its counsel to serve as an expert

       witness or as a consultant in this Action.

2.8.   House Counsel: attorneys who are employees of a party to this Action. House

       Counsel does not include Outside Counsel of Record or any other outside counsel.




                                         2
       2.9.    Non-Party: any natural person, partnership, corporation, association, or other legal

               entity not named as a Party to this Action.

       2.10.   Outside Counsel of Record: attorneys who are not employees of a party to this

               Action but are retained to represent or advise a party to this Action and have

               appeared in this Action on behalf of that party or are affiliated with a law firm that

               has appeared on behalf of that party, and includes support staff.

       2.11.   Party: any party to this Action, including all of its officers, directors, employees,

               consultants, retained experts, and Outside Counsel of Record (and their support

               staffs).

       2.12.   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

               Material in this Action.

       2.13.   Professional Vendors: persons or entities that provide litigation support services

               (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,

               and organizing, storing, or retrieving data in any form or medium) and their

               employees and subcontractors.

       2.14.   Protected Material: any Disclosure or Discovery Material that is designated as

               [“CONFIDENTIAL” / “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”.]

       2.15.   Receiving Party: a Party that receives Disclosure or Discovery Material from a

               Producing Party.

                          SCOPE.

       The protections conferred by this Stipulated Protective Order cover not only Protected

Material (as defined above), but also (1) any information copied or extracted from Protected

Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any




                                                 3
testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

Material. However, the protections conferred by this Stipulated Protective Order do not cover the

following information: (a) any information that is in the public domain at the time of disclosure to

a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

a result of publication not involving a violation of this Stipulated Protective Order, including

becoming part of the public record through trial or otherwise; and (b) any information known to

the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure

from a source who obtained the information lawfully and under no obligation of confidentiality to

the Designating Party. Any use of Protected Material at trial shall be governed by a separate

agreement or order.

                        DURATION.

       Even after final disposition of this Action, the confidentiality obligations imposed by this

Stipulated Protective Order shall remain in effect until a Designating Party agrees otherwise in

writing or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)

dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final

judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or

reviews of this Action, including the time limits for filing any motions or applications for extension

of time pursuant to applicable law.

                       DESIGNATING PROTECTED MATERIAL.

       5.1.    Exercise of Restraint and Care in Designating Material for Protection. Each

               Party or Non-Party that designates information or items for protection under this

               Stipulated Protective Order must take care to limit any such designation to specific

               material that qualifies under the appropriate standards. The Designating Party must




                                                  4
       designate for protection only those parts of material, documents, items, or oral or

       written communications that qualify so that other portions of the material,

       documents, items, or communications for which protection is not warranted are not

       swept unjustifiably within the ambit of this Stipulated Protective Order.

       Mass, indiscriminate, or routinized designations are prohibited. Designations that

       are shown to be clearly unjustified or that have been made for an improper purpose

       (e.g., to unnecessarily encumber or retard the case development process or to

       impose unnecessary expenses and burdens on other parties) expose the Designating

       Party to sanctions.

       If it comes to a Designating Party’s attention that information or items that it

       designated for protection do not qualify for protection, that Designating Party must

       promptly notify all other Parties that it is withdrawing the mistaken designation.

5.2.   Manner and Timing of Designations. Except as otherwise provided in this

       Stipulated Protective Order (see, e.g., second paragraph of Section (a) below), or

       as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies

       for protection under this Stipulated Protective Order must be clearly so designated

       before the material is disclosed or produced.

       Designation in conformity with this Stipulated Protective Order requires:

       (a)   for information in documentary form (e.g., paper or electronic documents, but

             excluding transcripts of depositions or other pretrial or trial proceedings), that

             the   Producing     Party    affix    the   legend     [“CONFIDENTIAL”           /

             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”] to each page that

             contains Protected Material. If only a portion or portions of the material on a




                                          5
      page qualifies for protection, the Producing Party also must clearly identify

      the protected portion(s) (e.g., by making appropriate markings in the

      margins).

      A Party or Non-Party that makes original documents or materials available

      for inspection need not designate them for protection until after the inspecting

      Party has indicated which material it would like copied and produced. During

      the inspection and before the designation, all of the material made available

      for inspection shall be deemed “CONFIDENTIAL”. After the inspecting

      Party has identified the documents it wants copied and produced, the

      Producing Party must determine which documents, or portions thereof,

      qualify for protection under this Stipulated Protective Order. Then, before

      producing the specified documents, the Producing Party must affix the

      [“CONFIDENTIAL”             /       “CONFIDENTIAL”            or      “HIGHLY

      CONFIDENTIAL”] legend to each page that contains Protected Material. If

      only a portion or portions of the material on a page qualifies for protection,

      the Producing Party also must clearly identify the protected portion(s) (e.g.,

      by making appropriate markings in the margins).

(b)   for testimony given in depositions or in other pretrial or trial proceedings, that

      the Designating Party identify on the record, before the close of the

      deposition, hearing, or other proceeding, all protected testimony.

(c)   for information produced in some form other than documentary and for any

      other tangible items, that the Producing Party affix in a prominent place on

      the exterior of the container or containers in which the information or item is




                                      6
            stored the legend [“CONFIDENTIAL” / “CONFIDENTIAL” or “HIGHLY

            CONFIDENTIAL”]. If only a portion or portions of the information or item

            warrant protection, the Producing Party, to the extent practicable, shall

            identify the protected portion(s).

5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

       designate qualified information or items does not, standing alone, waive the

       Designating Party’s right to secure protection under this Stipulated Protective Order

       for such material. Upon timely correction of a designation, the Receiving Party

       must make reasonable efforts to assure that the material is treated in accordance

       with the provisions of this Stipulated Protective Order.

               CHALLENGING CONFIDENTIALITY DESIGNATIONS.

6.1.   Timing of Challenges. Any Party or Non-Party may challenge a designation of

       confidentiality at any time. Unless a prompt challenge to a Designating Party’s

       confidentiality designation is necessary to avoid foreseeable, substantial unfairness,

       unnecessary economic burdens, or a significant disruption or delay of the litigation,

       a Party or Non-Party does not waive its right to challenge a confidentiality

       designation by electing not to mount a challenge promptly after the original

       designation is disclosed.

6.2.   Meet and Confer. The Challenging Party shall initiate the dispute resolution

       process by providing written notice of each designation it is challenging and

       describing the basis for each challenge. To avoid ambiguity as to whether a

       challenge has been made, the written notice must recite that the challenge to

       confidentiality is being made in accordance with this specific paragraph of the




                                         7
       Stipulated Protective Order. The parties shall attempt to resolve each challenge in

       good faith and must begin the process by conferring directly (in voice to voice

       dialogue; other forms of communication are not sufficient) within 14 days of the

       date of service of the notice. In conferring, the Challenging Party must explain the

       basis for its belief that the confidentiality designation was not proper and must give

       the Designating Party an opportunity to review the designated material, to

       reconsider the circumstances, and, if no change in designation is offered, to explain

       the basis for the chosen designation. A Challenging Party may proceed to the next

       stage of the challenge process only if it has engaged in this meet and confer process

       first or establishes that the Designating Party is unwilling to participate in the meet

       and confer process in a timely manner.

6.3.   Judicial Intervention. If the Parties cannot resolve a challenge without court

       intervention, the Designating Party shall file and serve a motion to retain

       confidentiality under seal within 5 business days of the initial notice of challenge

       or within 5 business days of the parties agreeing that the meet and confer process

       will not resolve their dispute, whichever is earlier. Each such motion must be

       accompanied by a competent declaration affirming that the movant has complied

       with the meet and confer requirements imposed in the preceding paragraph. Failure

       by the Designating Party to make such a motion, including the required declaration,

       within required time shall automatically waive the confidentiality designation for

       each challenged designation. In addition, the Challenging Party may file a motion

       challenging a confidentiality designation at any time if there is good cause for doing

       so, including a challenge to the designation of a deposition transcript or any




                                         8
       portions thereof. Any motion brought pursuant to this provision must be

       accompanied by a competent declaration affirming that the movant has complied

       with the meet and confer requirements imposed by the preceding paragraph.

       The burden of persuasion in any such challenge proceeding shall be on the

       Designating Party. Frivolous challenges, and those made for an improper purpose

       (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

       expose the Challenging Party to sanctions. Unless the Designating Party has waived

       the confidentiality designation by failing to file a motion to retain confidentiality as

       described above, all parties shall continue to afford the material in question the level

       of protection to which it is entitled under the Producing Party’s designation until

       the Court rules on the challenge.

                 ACCESS TO AND USE OF PROTECTED MATERIAL.

7.1.   Basic Principles. A Receiving Party may use Protected Material that is disclosed

       or produced by another Party or by a Non-Party in connection with this case only

       for prosecuting, defending, or attempting to settle this litigation. Such Protected

       Material may be disclosed only to the categories of persons and under the

       conditions described in this Stipulated Protective Order. When the litigation has

       been terminated, a Receiving Party must comply with the provisions of Section 13

       below (FINAL DISPOSITION).

       Protected Material must be stored and maintained by a Receiving Party at a location

       and in a secure manner that ensures that access is limited to the persons authorized

       under this Stipulated Protective Order.




                                           9
7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

       ordered by the Court or permitted in writing by the Designating Party, a Receiving

       Party may disclose any information or item designated “CONFIDENTIAL” only

       to:

       (a)   the Receiving Party’s Outside Counsel of Record in this action, as well as

             employees of said Outside Counsel of Record to whom it is reasonably

             necessary to disclose the information for this Action and who have signed the

             “Acknowledgment and Agreement to Be Bound” that is attached hereto as

             Exhibit A;

       (b)   the officers, directors, and employees (including House Counsel) of the

             Receiving Party to whom disclosure is reasonably necessary for this Action

             and who have signed the “Acknowledgment and Agreement to Be Bound”

             (Exhibit A);

       (c)   Experts (as defined in this Stipulated Protective Order) of the Receiving Party

             to whom disclosure is reasonably necessary for this Action and who have

             signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

       (d)   the Court and its personnel;

       (e)   private court reporters and their staff, professional jury or trial consultants,

             mock jurors, and Professional Vendors to whom disclosure is reasonably

             necessary for this Action and who have signed the “Acknowledgment and

             Agreement to Be Bound” (Exhibit A);

       (f)   during their depositions, witnesses and attorneys for witnesses, in the Action

             to whom disclosure is reasonably necessary and who have signed the




                                         10
                   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

                   otherwise agreed by the Designating Party or ordered by the Court. Pages of

                   transcribed deposition testimony or exhibits to depositions that reveal

                   Protected Material must be separately bound by the court reporter and may

                   not be disclosed to anyone except as permitted under this Stipulated Protective

                   Order;

             (g)   the author or recipient of a document containing the information or a

                   custodian or other person who otherwise possessed or knew the information.

             (h)   any mediator or settlement officer, and their supporting personnel, mutually

                   agreed upon by any the parties engaged in settlement discussion.

                  PROTECTED MATERIAL SUBPOENAED OR ORDERED
      PRODUCED IN OTHER LITIGATION.

      If a Party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this action as [“CONFIDENTIAL” /

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”], that Party must:

             (a)   promptly notify in writing the Designating Party. Such notification shall

                   include a copy of the subpoena or court order;

             (b)   promptly notify in writing the party who caused the subpoena or order to issue

                   in the other litigation that some or all of the material covered by the subpoena

                   or order is subject to this Stipulated Protective Order. Such notification shall

                   include a copy of this Stipulated Protective Order; and

             (c)   cooperate with respect to all reasonable procedures sought to be pursued by

                   the Designating Party whose Protected Material may be affected.




                                               11
       If the Designating Party timely seeks a protective order, the Party served with the subpoena

or court order shall not produce any information designated in this Action as [“CONFIDENTIAL”

/ “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”] before a determination by the Court from

which the subpoena or order issued, unless the Party has obtained the Designating Party’s

permission. The Designating Party shall bear the burden and expense of seeking protection in that

Court of its confidential material – and nothing in these provisions should be construed as

authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

another Court.

                 A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
       PRODUCED IN THIS LITIGATION.

                 (a)   The terms of this Stipulated Protective Order are applicable to information

                       produced    by   a   Non-Party     in   this   Action   and        designated   as

                       [“CONFIDENTIAL”            /     “CONFIDENTIAL”               or       “HIGHLY

                       CONFIDENTIAL”]. Such information produced by Non-Parties in

                       connection with this Action is protected by the remedies and relief provided

                       by this Stipulated Protective Order. Nothing in these provisions should be

                       construed as prohibiting a Non-Party from seeking additional protections.

                 (b)   In the event that a Party is required, by a valid discovery request, to produce

                       a Non-Party’s confidential information in its possession, and the Party is

                       subject to an agreement with the Non-Party not to produce the Non-Party’s

                       confidential information, then the Party shall:

                       (1) promptly notify in writing the Requesting Party and the Non-Party that

                            some or all of the information requested is subject to a confidentiality

                            agreement with a Non-Party;




                                                  12
                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective

                         Order in this litigation, the relevant discovery request(s), and a

                         reasonably specific description of the information requested; and

                    (3) make the information requested available for inspection by the Non-

                         Party.

              (c)   If the Non-Party fails to object or seek a protective order from this Court

                    within 14 days of receiving the notice and accompanying information, the

                    Receiving Party may produce the Non-Party’s confidential information

                    responsive to the discovery request. If the Non-Party timely seeks a protective

                    order, the Receiving Party shall not produce any information in its possession

                    or control that is subject to the confidentiality agreement with the Non-Party

                    before a determination by the Court. Absent a court order to the contrary, the

                    Non-Party shall bear the burden and expense of seeking protection in this

                    Court of its Protected Material.

                      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.

       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Stipulated Protective

Order, the Receiving Party must immediately:

              (a)   notify in writing the Designating Party of the unauthorized disclosures;

              (b)   use its best efforts to retrieve all unauthorized copies of the Protected

                    Material;

              (c)   inform the person or persons to whom unauthorized disclosures were made of

                    all the terms of this Stipulated Protective Order; and




                                               13
                 (d)   request such person or persons to execute the “Acknowledgment and

                       Agreement to Be Bound” that is attached hereto as Exhibit A.

                   INADVERTENT  PRODUCTION                            OF      PRIVILEGED         OR
         OTHERWISE PROTECTED MATERIAL.

         When a Producing Party gives notice to Receiving Parties that certain inadvertently

produced material is subject to a claim of privilege or other protection, the obligations of the

Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

is not intended to modify whatever procedure may be established in an e-discovery order that

provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure of a

communication or information covered by the attorney-client privilege or work product protection,

the Parties may incorporate their agreement in the Stipulated Protective Order submitted to the

Court.

                          MISCELLANEOUS.

         12.1.   Right to Further Relief. Nothing in this Stipulated Protective Order abridges the

                 right of any person to seek its modification by the Court in the future.

         12.2.   Right to Assert Other Objections. By stipulating to the entry of this Stipulated

                 Protective Order no Party waives any right it otherwise would have to object to

                 disclosing or producing any information or item on any ground not addressed in

                 this Stipulated Protective Order. Similarly, no Party waives any right to object on

                 any ground to use in evidence of any of the material covered by this Stipulated

                 Protective Order.

         12.3.   Filing Protected Material. Without written permission from the Designating Party

                 or a court order secured after appropriate notice to all interested persons, a Party




                                                  14
               may not file in the public record in this Action any Protected Material. A Party that

               seeks to file under seal any Protected Material must comply with this Court’s rules

               and with any pertinent orders of the assigned District Judge and Magistrate Judge.

               Protected Material may only be filed under seal pursuant to a court order

               authorizing the sealing of the specific Protected Material at issue. If a Receiving

               Party’s request to file Protected Material under seal is denied by the Court, then the

               Receiving Party may file the information in the public record unless otherwise

               instructed by the Court.

                          FINAL DISPOSITION.

       Within 60 days after the final disposition of this Action, as defined in Section 4, each

Receiving Party must return all Protected Material to the Producing Party or destroy such material.

As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

summaries, and any other format reproducing or capturing any of the Protected Material. Whether

the Protected Material is returned or destroyed, the Receiving Party must submit a written

certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

by the 60 day deadline that:

               (a)   identifies (by category, where appropriate) all the Protected Material that was

                     returned or destroyed; and

               (b)   affirms that the Receiving Party has not retained any copies, abstracts,

                     compilations, summaries or any other format reproducing or capturing any of

                     the Protected Material. Notwithstanding this provision, Counsel are entitled

                     to retain an archival copy of all pleadings, motion papers, trial, deposition,

                     and hearing transcripts, legal memoranda, correspondence, deposition and




                                                  15
             trial exhibits, expert reports, attorney work product, and consultant and expert

             work product, even if such materials contain Protected Material. Any such

             archival copies that contain or constitute Protected Material remain subject to

             this Protective Order as set forth in Section 4 (DURATION).

It is so ordered this 15th day of July, 2021.

                                                  ________________________________
                                                  Kristine G. Baker
                                                  United States District Judge

It is so stipulated, through counsel of record.

                                                  BARBER LAW FIRM PLLC
                                                  A. Cale Block
                                                  Allison R Gladden
                                                  425 West Capitol Ave, Suite 3400
                                                  Little Rock, AR 72201
                                                  (501) 372-6175
                                                  cblock@barberlawfirm.com
                                                  agladden@barberlawfirm.com
                                                  Attorneys for Defendants


                                                  BEQUETTE, BILLINGSLEY & KEES,
                                                  P.A.
                                                  Jay Bequette
                                                  425 West Captol Ave., Suite 3200
                                                  Little Rock, Arkansas 72201
                                                  (501) 374-1107
                                                  jbequette@bbpalaw.com
                                                  Attorneys for Plaintiff




                                          16
EXHIBIT A ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
I, _____________________________ [print or type full name], of _________________ [print or
type full address], declare under penalty of perjury that I have read in its entirety and understand
the Stipulated Protective Order that was issued by the United States District Court for the Eastern
District of Arkansas on __________ [date] in the case of Lindley v. Alyzen Medical Physics &
Deweese, U.S. District Court, E.D. Ark., Case No. 4:20-cv-00795-KGB. I agree to comply with
and to be bound by all the terms of this Stipulated Protective Order and I understand and
acknowledge that failure to so comply could expose me to sanctions and punishment in the nature
of contempt. I solemnly promise that I will not disclose in any manner any information or item
that is subject to this Stipulated Protective Order to any person or entity except in strict compliance
with the provisions of this Order.
I further agree to submit to the jurisdiction of the United States District Court for Eastern District
of Arkansas for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
enforcement proceedings occur after termination of this Action.
I hereby appoint __________________________ [print or type full name] of
_______________________________________ [print or type full address and telephone number]
as my Arkansas agent for service of process in connection with this Action or any proceedings
related to enforcement of this Stipulated Protective Order.


Date:
City and State where sworn and signed:
Printed name:
Signature:




                                                  17
